United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrifield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0966
Issued: September 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2019 appellant filed a timely appeal from a November 28, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed since the last merit decision, dated May 11, 2018, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request for
a telephonic hearing before an OWCP hearing representative.
FACTUAL HISTORY
On April 9, 2018 appellant, then a 24-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on March 27, 2018 she sustained head, left hand, and left leg
1

5 U.S.C. § 8101 et seq.

injuries when a bus sideswiped her vehicle as she was securing her seatbelt while in the
performance of duty. She first received medical care and stopped work on the date of the incident.
By development letter dated April 9, 2018, OWCP advised appellant of the factual and
medical deficiencies of her claim and instructed her as to the additional information necessary to
establish her claim. It also provided a questionnaire for her completion. OWCP afforded appellant
30 days to respond.
OWCP thereafter received medical evidence documenting appellant’s treatment from
March 28 through May 8, 2018. However, no response to the development questionnaire was
received.
By decision dated May 11, 2018, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record failed to establish that the March 27, 2018 employment incident
occurred as alleged. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
On June 7, 2018 appellant requested a telephonic hearing with a representative of OWCP’s
Branch of Hearings and Review. In support of her claim, she submitted additional medical
evidence.
By letter dated October 11, 2018, OWCP’s hearing representative notified her that in
response to her request, OWCP’s Branch of Hearings and Review had scheduled a telephonic
hearing for November 15, 2018 at 11:15 a.m. Eastern Standard Time (EST). The hearing notice
was mailed to appellant’s last known address2 and she was provided with a toll-free number to call
and the appropriate passcode. Appellant did not, however, call in for the hearing at the appointed
time. She also did not contact OWCP’s Branch of Hearings and Review within 10 days thereafter
to explain her failure to appear.
By decision dated November 28, 2018, OWCP’s Branch of Hearings and Review
determined that appellant had abandoned her request for a telephonic hearing.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.3 Unless otherwise directed in writing by the claimant, the hearing
representative will mail a notice of the time and place of the hearing to the claimant and any

2

By letter dated June 11, 2018, OWCP acknowledged appellant’s change of address.

3

20 C.F.R. § 10.616(a).

2

representative at least 30 days before the scheduled date.4 OWCP has the burden of proving that
it properly mailed to a claimant and any representative of record a notice of a scheduled hearing.5
A claimant who fails to appear at a scheduled hearing may request in writing, within 10
days after the date set for the hearing, that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the claimant
to appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing.6
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephonic hearing before an OWCP hearing representative.7
Following OWCP’s May 11, 2018 initial decision denying appellant’s traumatic injury
claim, she filed a timely request for a telephonic hearing before a representative of OWCP’s
Branch of Hearings and Review. By letter dated October 11, 2018, a hearing representative
notified appellant that, in response to her request, OWCP’s Branch of Hearings and Review had
scheduled a telephonic hearing for November 15, 2018 at 11:15 a.m., EST. OWCP properly
mailed the hearing notice to appellant’s last known address of record.8 Appellant failed to call in
for the scheduled hearing using the provided telephone number. She did not request a
postponement or provide an explanation to OWCP for her failure to attend the hearing within 10
days of the scheduled hearing.9 The Board thus finds that OWCP properly determined that
appellant abandoned her request for a telephonic hearing.10
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephonic hearing before an OWCP hearing representative.

4

Id. at § 10.617(b).

5

W.H., Docket No. 18-0369 (issued November 29, 2018).

6
20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written
Record, Chapter 2.1601.6(g) (October 2011). See also A.J., Docket No. 18-0830 (issued January 10, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018).
7

M.R., Docket No. 18-1643 (issued March 1, 2019).

8

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is called the mailbox rule. See C.Y., Docket No. 18-0263 (issued
September 14, 2018). Appellant did not submit evidence of nondelivery of OWCP’s October 11, 2018 hearing notice
such that the presumption of receipt would be rebutted.
9

E.S., Docket No. 19-0567 (issued August 5, 2019).

10

A.J., supra note 6.

3

ORDER
IT IS HEREBY ORDERED THAT the November 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

